TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00274-CR



                                   Larry Wigfield, Appellant

                                                 v.

                                  The State of Texas, Appellee



         FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
         NO. 09-01438-3, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Larry Wigfield filed a pro se notice of appeal in this cause. The record reflects that

the cause was dismissed by the trial court on March 24, 2009, after Wigfield pleaded no contest in

a companion case. There being no judgment, the appeal is dismissed.




                                              ___________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: June 17, 2009

Do Not Publish